DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second rotating shaft being located on an axis line of the first rotating shaft (Claims 3 and 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
As seen in Applicant’s Fig. 2-4, shafts 23a and 34a are not on a common axis line, rather are offset.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
	Regarding Claims 7 and 14, lines 5-6, while it is understood that the holding member 35 includes opening portion 35a, the claim reads such that the photosensor 41 includes the opening portion. The wording should be rephrased such as to avoid confusion.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 14 recite the limitation "the holding member" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikegami et al. (US Pub No. 2020/0209797 A1).
Regarding Claims 1 and 8, Ikegami et al. discloses
a storage unit (31) configured to store a sheet (S); 
a feeding unit (32) configured to feed the sheet stored in the storage unit; 
a separation unit (33/33a) configured to separate sheets fed by the feeding unit one by one, wherein the separation unit is detachable (i.e. is capable of being detached in some manner, either wholly or partly) from the sheet feeding device/image forming apparatus (1); 
an image forming unit (5) configured to form an image on the sheet separated one by one by the separation unit; 
a conveyance unit (711) located on a downstream side of the separation unit in a sheet conveyance direction (from 31 to 5 to 710 to 712) and above the separation unit and configured to convey the sheet (see Fig. 1); 
a guide member (73) located on the downstream side of the separation unit in the sheet conveyance direction and above the separation unit (Fig. 1) and configured to form a conveyance path (from 710 to 711) to guide the sheet toward the conveyance unit, wherein the guide member is configured to rotate about a first rotating shaft (73a); 
an urging member (77) configured to urge the guide member (via 76); and 

wherein, in a state in which the opening and closing member is closed with respect to the main body unit, the guide member is positioned in a first position in which the guide member forms the conveyance path (Fig. 7A), and 
wherein, in a process in which the opening and closing member is opened, a free end (i.e. lower end) of the guide member moves upwardly about the first rotating shaft, by using an urging force of the urging member, from the first position to a second position (i.e. from that of Fig. 7A to Fig. 8A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikegami et al. (US Pub No. 2020/0209797 A1) in view of Amano et al. (US Patent No. 6,011,948).
	Regarding Claims 2 and 9, Ikegami et al. discloses the conveyance unit to have a first roller (i.e. left roller of 711 in Fig. 1) and a second roller (i.e. opposing roller) 
	Amano et al. discloses a second roller (14) configured to rotate about a second rotating shaft (14a) for the purpose of supporting the rollers.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Ikegami et al. by including the second rotating shaft as disclosed by Amano et al, for the purpose of supporting the rollers.
	Regarding Claims 7 and 14, Ikegami et al. does not disclose a detection member and photosensor.
	Amano et al. discloses a detection member (10a) configured to detect a sheet passing through a conveyance path (21b, Fig. 4); and a photosensor (10c) configured to detect a movement of the detection member, for the purpose of detecting passing of a sheet (lines 36-50 of Column 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Ikegami et al. by including the detection member and photosensor, as disclosed by Amano et al., for the purpose of detecting passing of a sheet. Also see the 112 rejection above.
	


Allowable Subject Matter
Claims 3-6 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record shows the second rotating shaft to be located on an axis line of the first rotating shaft as claimed (Claims 3-5 and 10-12). The prior art also does not show a length of the guide member in the center portion to be as claimed (Claims 6 and 13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nishii (US Pub No. 2021/0032054) discloses 50, 60 to swing upwards but they do not guide sheets.
Ono (US Pub No. 2016/0209788) discloses a guide member 43.
Ishikura et al. (US Pub No. 2014/0203503) discloses a guide member 50 but is already at an uppermost position when the door is closed.
Nishikata et al. (US Pub No. 2009/0166966) discloses guide member 26.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        March 22, 2022